 4
        Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 1 of 68 PageID# 3
V
                                                                        b/A ^O-2s^,20<SD
                                                                                                     ^-^¥cipe*\
                  ^f^.'                  G^oiC eetyj- Jl-i-lo
                  1
                             >/ \lStrJA^A /J ^\j.l
                               /I   1   1   ■ u K   *
                                                          r •fiyjdS'
                                                         f"x    •   1   ^   • • II   •*   V^r "' V




•                         Clt^k. {}](UjJA                           <pie^UL£, 'Qini/J~4^AAJ
 I               ..A'VUhJ-C4^ C»M/^                                 AS /f (]/juqJ^L<^^ O^J/oA/
                 P^hL. 7^                                dif                                  b's-jricA^
                 ylii^iMA 'ikp uh&J                                     &'ilw^
-A                                           r'n^ljc (/aaj. —
*-
                                                        C4-.J^ ^                      O.S.A                ^
»-                                                             doff\ if\ Ahe/^/(!'/A
                                                                            ^ KifLiMA ,
                                                                               (p                              /


%-




•1-



«


V
V


V
 7

I
s   <
Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 2 of 68 PageID# 4



                          IN THE UNITED STATES DISTRICT COURT
         FOR THE EASTERN DISTRICT OF NORFOLK DIVISION OF VIRGINIA




City of Virginia Beach,
                PLAINTIFF


       VS.




JAMES PAUL BECKSTEDT,
                      DEFENDANT




                                    NOTICE OF REMOVAL


COME NOW,James Paul Beckstedt and Brock Andrew Beckstedt and file this notice of
removal ofthis State Commonwealth of Virginia action to the United States District Court
for the Eastern District ofthe Norfolk Division, and set forth the following:



       This suit is a civil action filed in the Circuit Court ofthe City of Virginia Beach on or
       about March 04, 2020 entitled "City of Virginia Beach vs James Beckstedt, Case No.
       CL20-1881. A copy ofthis Summons and complaint in this action is action is attached
       hereto and constitutes all process, pleadings, and orders served upon plaintiff and
       defendants in this action.


       The above described action is one of which this Court has Jurisdiction under the
       provisions ofU.S.Title 28,ofthe United States Code, sectionl332, and is removable to
       this court pursuant to provisions ofTitle 28,section 1441,in that it is a civil action
       wherein the matter in controversy of civil rights offamily living trust members ofthe
       United States bom and raised citizens, estimated worth of an over a million dollars.



                                     Respectfully submitted.

                                     Brock Andrew Beckstedt
                                     James and Judith Beckstedt Family Living Trust
   Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 3 of 68 PageID# 5

. July 11,2020
  Updated by: R. Hulbert

 On 07/1 1 /2020, Investigator Hulbert returned to Snowmoss Court to attempt an interview
 of the next-door neighbor at house number 5300. Investigator Hulbert identified himself
to the resident, Lester Wohrenburg and advised that he (Hulbert) was investigating the
living conditions of the house next door. Mr. Wohrenburg offered much information.
 Wohrenburg advised that he was the "block Captain" for the neighborhood watch. He
stated that he owner (Thomas- no last name) of #5304 no longer lived there and that
the house was rented. He believed that the person renting the house lived around the
corner where he was operating a daycare for children. Wohrenburg further stated that
the person renting the house (no name) was in turn renting #5304 out (much like a sub
lease) as a group home. He stated that he is not aware of any valid licensing and
believes that there is none on file. Wohrenburg stated that at one point, as many as 17
people were living in the house. Based upon his personal observations, he advised that
there are between 5 and 6 people living in the large addition of the home, and
approximately 5 living in the one-story portion of the residence. At one point, the living
arrangements were divided by gender; men living in one side and women in the other
side. He advised that presently, the home is co-ed. Wohrenburg stated that almost every
room of the home hod been turned into bedrooms to accommodate more residents.


 Mr. Wohrenburg provided Investigator Hulbert v^ith the name of the primary caregiver
who stays on-site most of the time. He advised her nanie was "Wendy" but had no lost
f iarrie. At that point, Investigator Hulbert noted tine \he license plate number of a Sliver
Toyoto Sienna parked in the drivevv'oy (Virginia license VVP-9835). The vehicle is
• --gistered to VVendy Vencia Corridon. It v/cs ^ leterndfied that Corridon is a licensed
c.'fses Aid. VVcii ireriCurg furtiier odvisea then Corridon attends to onotiier residencoi
type I lorne neo'' Darn Neck base. He tias observed 2 nurses or aids (in uniform) on site
Throughout the week. One nurse goes into eochi side of the residence.

Wohrenburg stated that during the time of operation, he has ordy observed 2 incidents
v/here the police were calied to the home. One of the calls involved tv/o of the female
residents "brawling and yelling" in the front yc'd.

Wohrenburg advised that he coiled "the city" on them because of the gross and
unkempt state of the front yard. He said that someone from code enforcement
contacted him and said that he would be notified of the outcome, but no one ever
contacted him again. He further stated that after making the coll, the front of the
property was cleaned up, the gross Is kept cut, and the parking problems were resolved.
Wohrenburg stated that there were always 4 troshcons placed out on trash day. He
stated that the residents were friendly and after around 5 o'clock in the evening, it was
"quiet over there".

Investigator Hulbert thanked Mr. Wohrenburg for his cooperation and provided a
business cord for future reference.
  Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 4 of 68 PageID# 6

'Upon arrival, investigator Hulbert noticed that the front door was unlocked end
 unattended; he and the client walked right inside. At no time did anyone come to
inquire as to their reason for being on the property. Investigator Hulbert noted that there
were no caregivers on site. Upon further inspection, he also noted that there were no
licenses or other certifications visible. There was no sign of supervision for the entire 40
minutes that Investigator Hulbert and the client were at the location.
Investigator noted that there were approximately 5 other adults (3 males and 2females)
who were living at the residence.

As he proceeded to Mr. Beckstedt's room. Investigator Hulbert observed the kitchen
area and noted the disarray. He also observed a "sharps" container on the countertop.
While passing through the hallway. Investigator Hulbert observed that the light fixture
had an exposed lightbulb.

Mr. Beckstedt shares a room with another man.Investigator Hulbert observed both beds
unmade; the client's father's bed did not hove sheets on it, merely torn plastic, and a
stained pillowcase. He also observed the carpet was stained and covered with filth. He
further observed a chest of drawers with broken drawers hanging out and clothing piled
on the dirty floor. He also noted that there was a partially filled plastic urinal sitting on
the carpet by the doorway.

Investigator Hulbert inspected the bathroom while the client took his father outside.
Althougfi the bathroom appeared in better condition than the rest of the house,
If ivesiigator Hulbert noted that there were no safety measures in place such as liandrails
etc. to make it compliant with the American's with Disabilities Act.
w'." o jTSidci, Invesiigaro;' Huioerf oossrved C'-.ses o'i r/ii. cje...r-^sredt s Oi fTi. Tive
i IV i igaiOt OiSO noieci ri^oT /Vil DSCKSieOi s cioin .ng was ciifry, and i i cipfjecifeo iincir ine
man had not 'oattied iri several days. The gentlennen were on the patio in the backyard
nexf to an in-ground swimming pool. Investigator Hulbert observed that the pool was
not maintained and unusable as the water was green and fu!i of a'gae. He also
observed that there were several PCV (plastic) pipes lying on top of the ground and
runfiing to trie pool. He noted that it was an extreme safety hazard. Although there is
an approximately 6-foot-high privacy fence surrounding the yard, the gate to the
privacy fence vvas partially open and there were no signs of a lock. The gate opens to
the packing lot of Infinity aportnients at Centerdlie Crossing 5657 Infinity Lone, Virginia
Beach, and the Royal Farms service station/mini mod.

investigator Hulbert walked around to the front of t'ne property and observed raw
sewage saturating the ground at the "dean-out" pipe. At first glance, the residence
appears to be a one-story ranch style house, but there has been a two-story addition
built onto the house. He also observed that the gas line going into the two-story addition
was attached with a copper line (potential code violation).

Investigator Hulbert and the client both left the property.
  Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 5 of 68 PageID# 7

                                     Case Notes




Date: July 2. 2020
Updated By: J. Cole

The Client Brock Beckstedt advises that his father James Paul Beckstedt is currently living
in an assisted living home. The home is located on Snowmoss Ct, Virginia Beach, VA.
Brock advises he believes the living environment is not to State Standards of living and
in some coses dangerous. Brock wishes fo have a Private Investigator go with him for a
visit at the home and document any deficiencies and or dangerous conditions.

The client request that the surveillance be conducted on July 10, 2020 starting at
10:00am.


Investigator R. Hulbert is assigned to the cose.

Dote July 13,2020
Updated By: J. Cole

Wendy Vencia Corridon
DOB: 02/04/1964
SSN:P XXX-XX-XXXX
Address: 1 14 Wreck Shoa! Dr
          i -iev-'port Nesvs. VA 23606
             1723 EietJ Ct
             Virginia Beocfi, VA 23453
HeolTh Care License
Nurse Aide
License # 1401090032
License State: VA
Status: Active
Issued: 01/1 1 /2002

Filed Chapter 7 Bankruptcy 05/21/2003


Date; July 10, 2020
Updated by: R. Hulbert

At approximately 10:00AM, Investigator R. Hulbert accompanied client Brock Beckstedt
to 5304 Snowmoss Court, Virginia Beach, Va.23464 to conduct welfare check on client's
father, James Paul Beckstedt. The client contacted Beach Security and Investigations
after noticing unexplained bruises on his father's arm. The client wanted Investigator
Hulbert to document any obvious health and safety issues, and any potential violations
of safety standards in the home.
  Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 6 of 68 PageID# 8

 July 14, 2020
 Updated by; R. Hulbert

Based upon information provided by Lester Wohrenburg, Investigator Hulbert
conducted a search ot various records. According to property records, the owners of
5304 Snowmoss Court were lost listed as Sara and Thomas Huntz. This supports
Wohrenburg's statement that "Thomas" was the owner. Investigator Hulbert was able
to locate information on Thomas and Sara Huntz, formerly ot Virginia Beach, living at 255
Elysian Dr., Moorseville, N.C., 28117. Sara Huntz works at Driver Rehabilitation Services.
Her credentials show that she is a certified occupational therapist. Based upon an
Internet search, it can be shown that the residence was tor sale lost year but taken oft
the market and then listed with Real Property - Tidewater 2244 General Booth Blvd.
Virginia Beach, VA.as rental property units. Further searches show that the property was
listed on Apartments.com as rental units. The property shows "no vacancies" now on
Apartments.com and has been removed from Real Property's site.

Based upon the information that a person "around the corner with the daycore" was
the actual renter ot the home. Investigator Hulbert drove to the house which Mr.
Wohrenburg described as 'the large house around the corner." Investigator Hulbert
noted that 1952 Blue Knob Dr., Virginia Beach, VA. tit the description given and
observed several large plastic playground items scattered around the bock yard. He
further observed more play items in the side yard.

investigator Hulbert searched the Virginia Defju;fmerit of Social Services database
and found that Randee Holmes was licensea' {Facility ID f 1095157)
  or")erate ci f .imily day home ot that loo'h-' : Chv Data .shnv/s the ov/ne:s of five
liome as Thomas b. Randee Holmes.


Based upon information provided by the ciient. Investigator Hulbert made inquiries with
Jewish Family Services, the City of Virginia Beach, and the Virginia Department of Social
Services. The City of Virginia Beach permits division had no permits Fsted for the address.
Further, city code enforcement advised that one v-/ould have to hove a formal
complainant before it would investigate for any code violations. The Virginia
Deporiment ot Social Services advised that tfiey did not hove any information related
to the address. They stated that no referrals from the Virginia Beach office had been
made to this location. They suggest contacting the Virginia Department of Health tor
any licensing inquiries. The Virginia Department of Health advised that they did not have
any licensing information on the address either.

Investigator Hulbert anonymously contacted Jewish Family services to inquire if they
handled any aspect ot Mr. Beckstedt's care. Investigator Hulbert was referred to the
"PAM" department. He ended the phone call before being connected. The PAM
department is Personal Affairs Management: Guardian and Conservators. This
confirmed that Jewish Family services were appointed by the court to handle Mr.
Beckstedt's affairs and they are responsible for placing him at 5304 Snowmass Court.
Based upon his observations, investigator Hulbert believes that the Virginia Departnnent
of Social Services - Adult Protective Services division should be contacted. He further
believes that the City of Virginia Beach should be made aware of the exterior hazards
Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 7 of 68 PageID# 9

fronH         Violations. Furthermore, he ponders the possibility of potential insurance
g°en                 number of residents and the level and quality of care being
        Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 8 of 68 PageID# 10


                            ••

                                          %


                                           P.




                                                                          -:-^l
                                                      ■>
                                                 ^
                                                                                                          H

                                                                                                                    ^r
                                                                                  ^   '      i-   <=•       ■^j:^

                                                           _       7_ ^ npai          LlilClILO.C-UlU




                                                5304 Snowmass Ct
                                                5304 Snowmass Ct, Virginia Beach, VA 23464
         >-i.
                                                Virginia Beech
                r-ii'-
                                                ^ Avoid Scams
='^-,
                                                Houoos / */A / V'Kcinio Beach / 5304 Snowmass Ct




                                                     There are no cvailoble units.



                                                Br         Baths          # of Units                    Avg Sq Ft
Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 9 of 68 PageID# 11




                i .■ ..
 Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 10 of 68 PageID# 12




                                                                                                  Zt:




1?                                       ^■••vV'                                        ■' '■■£




                       ■                       '■e/'X-.v'.
                           1^-
                                                                                                              v' t'"- •-•
                                                                                                                      "A




                                                                                                              >
  k.'                                                                                                   ■mr         <-



                 'T ■ v.::                  1^ji#J
                                                                               L;.-'.
                                                                                                          / f C:
W^':• -      .-., .   v'AV'V'    - \-Vv;-;;:-.:v




                                                   ->•: Si'- •? •.•^■•V'iV.'
    Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 11 of 68 PageID# 13
                    -I   .-.-r


m




                                                                X'iV;


                                     • •>-•




                                                                                I ^




                                                                            ?
                                                                                      f
                                                                           vs\,-i




         ■<«




pr




     ^    X    «.




                                                        a%' V'/
Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 12 of 68 PageID# 14




                                                                  Jt




                                                                       (I




                                                      m
Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 13 of 68 PageID# 15



                                                      ..^' ■ «;•: •




                                ;5-i|
                     ,y   -■•
                                        py'^


                                                                      W; B I
                                                                      -o




                                                                           •   i'.

                                                                           /'c




                                         ^:s.v'=c;_
Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 14 of 68 PageID# 16

                  rr-




                 ^<^i, v'




                                                                 %-Miff'si
                                                             -   2 -




                            4 ^       Ji




                                                   ^/Sri
                                                    '^vjI
                                                   fik   "




                                  ■        \   .




                                                                   J-i-'-V- ••••• ••••<•

                                                                  ;.-,:vV-:      ;"    ;.
                                                                  -•V's            ■




                                                                                                                             . JM'
                                                                                  y'-:-;- ■ ■'.4; -■! . .v. . "i":i'
                                                                                  ->' "- -" ^ ■                ^" . ' ' - :.' ;r' -^.l


                                                                                       ,••• • •. .•••   ,;-...-.Vi^-V--'      •■•■.!.V'.;-i^


                                                                                 , • ; -:v: - ..•.■•.V;.                   - V-'; -';-f

         liii
          Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 15 of 68 PageID# 17




                  10/19/2020

                  Jay M. Ambrose



                  To whom It may concern:

                  My name Is Jay Ambrose and I'm a neighborhood friend of James and
                  Brock Beckstedt. Brock ask me to go and visit James Beckstedt at his
                  current home at 5304 Snowmass Court in Virginia Beach, Virginia on
                  date of October 02,2020 around 3 pm ,upon my visit brock and I notice a
                  red head make came out of main house and went to the add on two            0)



                  story branch of the house and notice the red head male open a half
                  gallon of liquor and pour it into a traveling covered cup and therefore    a;
                                                                                             E
                  proceeded back inside the main house. Brock mention that he believed       8
                 that was not appropriate at a care facility run by Jewish family services
                 and managed by department of human services Brock went on further
                 to say he worried about his safety and at this point he said he didn't
                 know whom to share this action with possibility of a retaliation against
                  his father and I agree.

                 Sincerely, Jay M. Ambrose                                 /j    f
!              Oaryl R. Rankin
               NOTARY PUBLIC
          Commonwealth of Virginia
               Reg. # 7135097
    My Commission Expires December 31, 2020
                                                                  n,




              Daryl R. Rankin            ^
             NOTARY PUBLIC
         Commonwealth of Virginia    C
              Reg. #7135097
My Commission Expires December 31, 2020
Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 16 of 68 PageID# 18




                                                                                         .f




                                                                  '■               ' ■! |<       %    •




                                                                  ■/^   ■   •>      • ■/mJ^'.        tf

                                                                             . i'*. *   -'• *r
Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 17 of 68 PageID# 19




                                                                            )JlC
Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 18 of 68 PageID# 20
Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 19 of 68 PageID# 21
Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 20 of 68 PageID# 22
                  /0-30'Zo^D                                      ^ S^cJ:sibc/r
10':   77j(>                                  V                             —
                 ^..tZrM A                     \/l^.^y//li']t J
       JlrTld                 /JS. oty..              /JmM/A,^
       (Uiy^^rg^ a^/XutAl/


                                                          K^<Ai>^P c^uaJ^


       ii)c-ti hp Soci^j,,/yi<^r,                 G-^sum!^ ^-yiy^




                                                      ^5y-^j'?c^7^<r
    Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 21 of 68 PageID# 23




^   VIRGINIA; IN THE CIRCUIT COURT FOR THE CITY OF VIRGINIA BEACH

    CITY OF VIRGINIA BEACH,

            Petitioner,

    V.                                                   CASE NO. CL20-

    James Paul Beckstedt,

             Respondent.

           SERVE". James Paul Beckstedt
                    % Virginia Beach Circuit Court
                    Virginia Beach, VA 23456


                            TOR EiW^ER<gEI^4CY ASULT PRQTECT4Vg SSRViCES


           COMES NOW,the Petitioner, the City of Virginia Beach, by and through its

    Department of Human Services, Social Services Division - Adult Protective Services

    Unit("APS"), by counsel, pursuant to Virginia Code §§ 63.2-1609, petitions the Court for

    an order authorizing the provision of adult protective services to and for James Paul

     Beckstedt("Respondent"), an adult for whom there is reason to suspect is in need of

    adult protective services, for emergency treatment and/or placement, and the

     appointment of an emergency temporary guardian and/or conservator for Respondent,

     and for such other relief as set forth herein, in support thereof, states as follows:

            1. On or about 2/28/2020, APS, located at 256 North Witchduck Rd., Ste. 1C &

     IF, Virginia Beach, VA23452, received a referral regarding Respondent, which reported

     suspected^gij^egle^t of a pos§jbIyJncgBgcjt§|ed adult; the referral alleged that
     Respondent, a 79 year old Virginia Beach resident, born 3/13/1940, with Neurocognitive

     disorder with behavioral disturbance, who reportedly needs assistance with certain"——

     activities of daily living ("ADLs"), has displayed short termjriemory loss, poor frustration

                                                                , -.i          V   \
      Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 22 of 68 PageID# 24




^      tolerance, circumstantial thoughts, and Irritability, and may be at risk for self-neglect and

       poor judgment in the community setting.

              2. Upon receipt of the referral, pursuant to Virginia Code §63.2-1605, DHS

       determined the report to be valid and began an investigation.

     ^'       3. Upon receipt of the current referral, APS learned that Respondent has been

    \ deemed unrestorably Incompetent to stand trial for certain misdemeanor offenses, and it

       that appears questionable whether he can continue to live independently in the
        —                          ^
       community as at times, the Respondent appears not oriented to time, place, or manner,

       and has been known to refuse treatment and assistance in the past. PvZ''

              4.       Respondent has been hospitalized twice at Eastern State hospital and the

       most recent report from Eastern, dated 2/3/2020, from Dr. Andrew Osborn, opines that

       Respondent should take medication y^igh c^ slow his decline but that his
       neurocognitive disorder is not one that can be reversed and will continue to worsen, and

       as suchj recommended Respondent b^supervised in the community through City
       services. /
               '
                   *                                                                              ^ frr'*! if'-'
              5.       Prior to Dr. Osborn's report, in late January of 2020, Dr. Hasmukh Vyas,                          ^
                                                                                                                         j?
       also of Eastern State, found Respondent to lack capacity to give informed consent, and

        as Respondent required treatment, the Williamsburg-James City General District Court                             ,3*

        issued a judicial authorization under Virginia Code Sec. 37.2-1101 for treatment of                         5"

       •Respondent.

              6.       Nobvithstanding the foregoing. Respondent has recently been evaluated                       H 1]

        by Dr. Louis Leone, Medical Director for the City of Virginia Beach, and while Dr. Leone             J,- i. .r
                                                                                                             X -1
^       agreed the Respondent suffers from worsening neurocognitive disorder with behavioral                  X X-
Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 23 of 68 PageID# 25




disturbance, he found Respondent to be oriented to tinp, place, and manner, to be
aware of his circumstances and limitations, and able to give informed consent This

diagnosis was similar to the findings of Dr. Kevin Cuffee, the City's Adult Corrections/

Forensic Services Supervisor, who evaluated the Respondent during the last week of

February 2020. Dr. Cuffee found the Respondent to be oriented to time, place, and

manner, and to be able to aivejnformed consent.

       7.       Dr.{s) Leone and Cuffee's finings are similar to those of Dr. Brittany Bak.

Dr. Bak is also a physician at Eastern. Her findings are noted in Dr. Osborn's report of

2/3/202; Dr. Osbom notes that in October of 2019, Dr. Bak found Respondent

competent and suggested redirection techniques, which appear to help Respondent in

overcoming some of his cognitive functioning impairments. Dr. Osborn's report notes

further that as a result of Dr. Bak's findings, Respondent was expected to be able to

stand trial in the late fall / early winter of 2020. However, Dr. Osborn then notes that it

was alleged Respondent again decornpe^nsated and therefore was returned to Eastern

State on 1/8/2020, where he remained until early February.

       8.       It is apparent from the aforementioned reports, that Respondent is prone to

severe highs and severe lows in his cognitive functioning, and that Respondent's

fluctuations In cognitive functioning can vary from day to day and/or week to week.

       9.       Prior to Respondent's incarceration and hospitalizations, APS has had

previous referrals for self-neglect and financial exploitation v;/ith the Respondent as the

named victim. Past reports alleged that Respondent's home was cluttered, that he

lacked food, purposely turned off his water and heat, and refused to allow workers on

his property to verify concerns and/or have hirn evaluated. It was also alleged at one



      ... , >r>vv V       V      .0-^
                 >4,
         \ Jf
Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 24 of 68 PageID# 26




time that Respondent's son, Brock Beckstedt, may have a power of attorney ("POA")

over Respondent, and In or about 2018, used the POA to sell property of Respondent in

Norfolk without Respondent's knowledge for below market value. Upon information and

belief, the Respondent then refused to sell the property and the buyer sued to enforce

the contract in Norfolk Circuit Court. During that proceeding, the Respondent was

appointed a guardian ad litem due to concerns for his cognitive functioning.

       10.    Respondent is known to be widowed, and has the following known adult

next of kin, his sons Brock Becksted, 349 East Chicksaw Rd., Virginia Beach, VA 23462,

and Brian Beckstedt, who is a resident of an assisted living facility in Virginia Beach, VA.

       11.   As set forth above, Respondent's son Brock is alleged to hold a POA over

Respondent. Upon information and belief. Brock Beckstedt is very much opposed to

having any services imposed on Respondent, and believes the family can manage

without any intervention. However, upon information and belief, Mr. Brock Beckstedt did

recently indicate that he understood he may not be able to maintain Respondent in the

home but would like to try.

       12.    It is clear that the Respondent is no longer able to live completely

independently in the community and will at times, require varying levels of assistance,

and that such level of care will increase as his symptoms increase. Because of the

propensity for his condition to vary in extremes from one day to another, it is dear he

needs to ensure he has access to assistance on a 24-7 basis, and thus an emergency

exists in that it due to his condition, it cannot be said that he will be as lucid as he was

during is 2/29/2020 evaluation with Dr. Leone and may, by next week, return to the

condition reported by Dr. Osbourne on 2/3/2020.
Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 25 of 68 PageID# 27




       13.    It is also clear that the family is very tight knit, close, and loving, and upon

information and belief, while Respondent and bis son Brock have been at times,

^dds^";are for the most part very aligned and want to remain together without services^
However, based on past referrals, it is anticipated that the family will refuse to allow

service providelsg to enterjhej)XQperty and/or evaluate RespondeQt,-and may not timely
seek services necessary to ensure Respondent's welfare and/or that of his estate.

       14.    Colteen Dickerson, Esq., was Respondent's GAL in the Norfolk case and

should be appointed as guardian ad litem in this and all sulDsequent proceedings to act

on behalf of Respondent.

       15.    The Court should order an emergency protective order be issued on behalf

of Respondent that appoints a temporary conservator and temporary limited guardian

for Respondent, and should Brock Beckstedt produce a valid POA, pursuant to Virginia

 Code Sec. 64.201614, that POA should be suspended until further order of the Court.

       16.    Pursuant to Virginia Code Sec. 63.2-1605, the Court should order that

 APS should have unfettered access to Respondent wherever he may be fund, without

 interference from anyone, to meet with Respondent alone, to evaluate Respondent and

 his surroundings.

        17.    If the Court finds the same necessary, the Court should also order that a

 petition for a permanent conservator and limited guardian be filed and scheduled priof

 to, or as soon as possible after the expiration of, the temporary order, so as to ehsuh

 that Respondent has someone to perpetually act on his behalf.
      Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 26 of 68 PageID# 28




/^,          WHEREFORE,the City of Virginia Beach, by counsel, hereby petitions the Court

      for leave, pursuant to Virginia Code §§ 63.2-1609, for the provision of emergency adult

      protective services and for the appointment of a temporary limited guardian and full

      conservator for 15 days for Respondent, that the guardian and conservator, at

      minimum, be authorized to authorize any treatment, care, service, including but not

      limited to, a change in housing or placement, hospitalization, nursing care, medication

      management, visitation requirements, have access to any accounts,funds, and assets,

      and/or arrange for any other service or treatment related to preserve the welfare of

      Respondent and his estate, to issue an access order as set forth above, to suspend any

      POAheld by Brock Beckstedt, and for other such relief as this court shall so require.



                                                      CITY OF VIRGINIA BEACH,




                                                                  Of Counsel




       Mark D. Stiles
       City Attorney
       Christianna Dougherty-Cunningham
       Associate City Attorney
       Joesph Kurt
       Assistant City Attorney
       Office of the City Attorney
       2401 Courthouse Drive, Ste. 260
       Virginia Beach, VA 23456
       757-385-4531-phone
       757-3a5-56S7-fax
Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 27 of 68 PageID# 29




                              CERTIFiCATE OF SERVICE


        jertiiy that a true copy of the foreaoing was mailed and/or faxed an
delivepea to the following on this day,   of        ^ 2020:

James Paul Beckstedt
Brock Beckstedt
Colfeeh Dickefsbn, Esq.
Dr. Louis Leone/Dr. Kevin Cuffee"'                   /




                                                      ssociate City Attorney
Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 28 of 68 PageID# 30




                                    CITY OF VIRGINIA^BEACH,


                                    By _
                                                       ounsel

Mark D. Stiles, Esq.
City Attorney
Chrlstlanna Dougherty-Cunningham, Esq.
Associate City Attorney
Joseph Kurt
Assistant City Attorney
Office of the City Attomey
Municipal Center, Building 1
2401 Courthouse Drive, Suite 260
Virginia Beach, Virginia 23456
(757)385-4531 Phone
(757)385-5687 Fax

                               CERTIFICATE OF SERVICE

       I hereby certify that on the _ day of             20       a true copy of the
foregoing Petition was sent by first-class mall to the following:

James Beckstedt
349 East Chlckasaw Rd
Virginia Beach, VA 23462

James Beckstedt
c/o Jewish Family Service of Tidewater, Inc.
5000 Corporate Woods Dr., Suite 300
Virginia Beach, VA 23462

Brock Beckstedt
9543 Capitol Ave,
Norfolk, VA 23503

Bryan Beckstedt
c/o Kentucky Ave ICF Group Home
145 South Kentucky Avenue
Virginia Beach, VA 23452

Dr. Louis Leone
258 N. WItchduck Rd.
Virginia Beach, VA 23462


                                             12
    Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 29 of 68 PageID# 31




     VIRGINIA: IN THE CIRCUIT COURT FOR THE CITY OF VIRGINIA BEACH

     CITY OF VIRGINIA BEACH.
            Petitioner,

     V.                                                CASE NO. GL2Q- ^
     JAMES PAUL BECKSTEDT,


             ResportdenL


                 ORDER FOR EMERGENCY ADULT PROTECTIVE SERVICES


           THIS D/W CAM£ the Petitionerr the City of Virginia Beach, by and through its
                                                                      r




     Department of Human Services, Social Services Division-Adult Protective Services Unit

^    ("APS"), by counsel, pursuant to Virginia Code §§ 63.2-1605 & 1609, upon its petition
     Hied with the Court for on-going access to» and an order authorizing the provision of

     adult protective services to and for, James Paul Beckstedt ("Respondent"), an adult for

     whom there is reason tG(suspems m need ofadult protective services, for emergency

     treatment, and the appointment of an emergency temporary guardian for Respondent,

     and to continue to permit DHS to have entry into any location where Respondent may

     now reside and/or be found, and if necessary, pursuant to Virginia Code Sec,64,2-1614

     to suspend that power of attorney ("POA") held by Brock Beckstedt, and was argued,

            WHERI^S, before the Court was the Petitioner, DHS, by counsel and by
     representatives ofJOHS, along with Colleen Dickerson, Esq., guardian adJitem for

     Respondent("GAL")^espondent's son, Brock Beckstedt, and appeared before the
     Court, on an emergency basis; and
    Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 30 of 68 PageID# 32




           IT APPEARING that based upon representations of the GAL, counsel for the City,

    and testimony under oath of representatives of DHS, Respondent is the subject of an
    adult protective service referral, which report suspected self-neglect of Respondent; and

           IT FURTHER APPEARING that the referral alleged that Respondent is a 79 year

    old Virginia Beadi resident, bom 3/13/1940, wibi Neurocognitlve disorder with

    behavioral disturbance, who reportedly needs assistance with certain activities of daily

    living CAOLs"),tias displayed shortterm memory loss, poorfrustration tolerancs,

    circumstantial thoughts, and irritability, and may be at risk for self-neglect and poor

    judgment in the community setting; and

           IT FURTHER APPEARING that AP3learned that Respondent has been deemed

    unrestorably incompetent to stand trial for certain misdemeanor offenses, and it that- ^

    appears questionable whether he can continue to live independently in the community

    as at times, the Respondent appears not oriented to time, place, or manner, and has

    been known to refuse treatment and assistance in the past; and

           IT FURTHER APPEARING that Respondent has been hospitalized twice at

     Eastem State hospital and the most recent report from Eastem State, dated 2/3/2020,

    from Dr. Andrew Osborn, opines that Respondent should take medication which can

    slow his decline but that his neurocognitive disorder is not      that can be reversed and

     will continue to worsen, and as such, recommended Respondent be supervised in the

     community through Qity services; and

           IT FURTHER APPEARING that prior to Dr. Osborn's report, in late January of

     2020, Dr. Hasmukh Vyas, also of Eastern State, found Respondent to lack capacity to

^    give informed consent, and as Respondent required treatment, the Williamsburg-James
      Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 31 of 68 PageID# 33




      City General District Court issued a judicial authorization under Virginia Code Sec.

      37.2'1101 for treatment of Respondent; and Soa/SrocJ^                            ^c)A5
            IT FURTHER APPEARING that notwithstanding the foregoing, Respondentunf/1 DpTfr
                                                                                has.Y^^ ^ ^
      recently been evaluated by Dr. Louis Leone, Medical Director for the City of Virginia

      Beach, and while Or. Leone agreed the Respondent suffers from worsening^
      neurocognitive disorder with behavioral disturbance, he found Respondent^o be ^
      orierrted to time, place, and manner,to be aware of his circumstances and jimiterticms,   y
      and able to give informed consent; and

            IT FURTHER APPEARING that Dr. Leone's diagnosis was similar to the findings                 y
      of Dr. Kevin Qoffee, the City's Adult CorroGtions/Forensio Services Supervisor, who

      evaluated the Respondent during the last week of February 2020, and also found the            ^

      Respondent to be oriented to time, place, and manner,and to be able to give informed

      consent; and                                                                                  ^

             IT FURTHER APPEARING that Dr.(s) Leone and Cuffee's findings are similar to

      those of Dr. firittany Bak, also a physician at Eastern State, who in October of 2019,

      found Respondent competent and suggested redirection techniques, which appear to

      help Respondent in overcoming some of his cognitive functioning Impairments; and

             IT FURTOER APPEARING that as a result of Dr. Bak's findings. Respondent was

      expected to be able to stand trial in the late fall / early winter of 2020, however.

      Respondent again decompensated and was returned to Eastern State on 1/8f2020,

      where he remained until early February and deemed unrestorably incompetent; and

             IT FURTHER APPEARING that is apparent from the aforementioned reports, that

^ Respondent is prone to severe highs and severe lows in his cognitive fiinclioning, and
Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 32 of 68 PageID# 34




that Respondent's fluctuations In cognitive functioning can vary from day to day and/or

week to week; and

        IT FURTHER APPEARING that prior to Respondent's incarceration and

hospitalizations, APS has had previous referrals for self-neglect and financial

exploltatlort         Respondent as d^e named ^c6m: and

        IT FURTHER APPEARING that past APS reports alleged that Respondent's

home wasctuttered,that he tecked food, purposety turned offtits water and heat, and

refused to sfllow workers on his property to verify concerns and/or have him evaluated;

and




son, Brock Beckstedt, may have a power of attorney fPOA")over Respondent, and in

or about 2018,used the POAto sell property of Respondentin Norfolk without

Respondent's knowledge,for below market value; and                    ^/<2^ ^                       a/.
   ^IT FURTHER APPEARING ^t Respondent then refused to sell the property and
                                                              Ttv5 h                            ^orc
      buyersued to enforce the contract In Norfolk Circuit Court, and during that

proceeding, the Respondent was appointed a guardian ad litem due to concems for
                                                                                          /S /V//
Respondent's cognitive functioning; and
                                                                                       Yrb^<X' \,\f'
        IT FURTHER APPEARING that Respondent is known to be widowed, and has

the following known adult next of kin, his sons Brock Becksted, 349 Ed&l ChlCksaw Rd.,

          PeaU VA'254a2, ancr Brian Bec^^edt, vriio intellectuafty disabted and is a

 resident of an assisted living facility in Virginia Beach, VA; and

         IT FURTHER APPEARING that Respondent's son Brock is alleged to hold a POA

over Respondent^ and despite physic^n's recommendations,is openly opposed to



                                               ^                      ^           /y}S'
^                 Hi.-)                                                r                        /.9^.
     Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 33 of 68 PageID# 35




     having any services imposed on Respondent, and believes the family can manage

     v^^hout any Interven^n; and

           IT FURTHER APPEARING that it is clear to the Court that the Respondent is no
O
•o
C
     longer able to live completely independently in the community and will at times, require

5-   varying levels xsfas^stamse, andtiiatsuditevetofcamwIM increase a® hie symptoms
^    increase, and because of the propensity for his condition to vary in extremes from one
     da^to another,it is dearRe^ondent needsto ensure he has accessto assistance on a

     24-7 basis; and
                                                                                                  SUi c
            IT FURTHER APPEARING that based past APS referrals as well as the Courts

     iiwn observatians                  m' Couit itis     that the fetmiiy wUf reftise to allow

     service providers to enter the property and/or evaluate Respondent, and may not timely

     seek services necessary to ensure Respondent's welfare and/or that of his estate^fand                w

            IT FURTHER APPEARING that while Respondent has some level of capacity tp               7$
     give informed consent and manage his affairs, at times he lacks the ability to give

     informed consent and manage his affairs, and the same is as a direct result ofhis

     condition which will only worsen in the future, and thus Respondent is individual for

     whom a real emergency exists, and that there is a compelling reason to enter an order

     conslsteht w^ ensuilhg his welfare; and

            IT FURTHER APPEARING that Jewish Family Service of Tidewater, Inc., located

     at5000 CorpomteVVfoodsDnve,Ste.000,Virginia Beach,                23464 f'JFS''} shoutd be

     appointed as temporary conservator for Respondent and temporary limited guardian for

     Respondent; and




                                   jl               fjf      ^               \y^
Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 34 of 68 PageID# 36




       IT FURTHER APPEARING that given the urgency of the Respondent's condition,

the 24 no^ce fequirement should be waived as Respondent and Respondenfs son

Brock were personally notified of the possibility of this order by the Court itself on

2/28/2020: and                                                                /.n
      IT                                GALk in agfs&i^M^ JFS                  ^appointed

herein; and

      4T FilRTHER APP€ARU»4<3.ttiat OHSand the GAL shca^coRfenuefe have

unfettered access to Respondent, wherever he may be located, and for other good

cause shown,

       It is hereby ADJUDGED, ORDERED, and DECREED that this Court FINDS that

the Respondent has a level of incapacity warranting action on his behalf, that an

emergency exists, that the Respondent at times lacks the capacity to consent to receive

adult protective services, and that this order is substantially supported by the findings of

DHS and the GAL that have investigated the case, and that there are compelling

reasons for ordering services; and

       IT IS FURTHER hereby ADJUDGED,ORDERED AND DECREED that JFS is

appointed as temporary conservator for Respondent and temporary limited guardian for

Respondent and the term ofJFSr appointment shall be for 15calendar days from the

date of its qualification; and

       IT IS FURTHER hereby ADJUDGED, ORDERED AND DECREED that in its

<^adty as               oonservatof, JFS shall have all offrjose powers as setforth in

Virginia Code §64.2-2021 and §64.2-2022, and additionally, shall have access to all lock
Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 35 of 68 PageID# 37




boxes, safety deposit boxes, bank accounts, investments, and brokerage accounts



      IT IS FURTHER hereby ADJUDGED, ORDERED AND DECREED that JFS as

temporary limited guardian shall only have the following powers as set forth as follows;

       1:) JFS shsdl ooiisent to and facSHate Respondent being evaltjated for some levei

of assisted living and if such evaluator finds Respondent in need of assisted living, JFS

shall ensiire Respondsnl           ^                         of asststagigft wh^her in the

home or in a proper out of home placement, and as such, if necessary, the Court hereby

approves a change of residence only under these conditions; and

      2.}JFS ahali          Re^Dpndentisconnected with a primafy care ptiy&dan and

a neurologist, evaluated by the same, and ensure that Respondent follows through with

any recommended medlcatiQn management regimen;and

       3.) JFS shall ensure that RespondentIs living in a safe and clean environment,

with running water and electricity, and if his current home is not to up to those

standards, may approve alternative ptacement and as such, if necessary, the Court

hereby approves a change of residence only under these conditions; and

       4.) JFS shall only approve medjcaljreatment or other decisions, not enunciated
                     ^                                   ^
above,requlnng Infc^med ccHisent<m            ^Respondent,where a^n^d phys^dan
and/of psychiatrist, psychologist, or other competent licensed medical professional

indk:3t^ to JFS thatRt^pom^lis, atthe time needed for the decision, not presently

able to give informed consent and/or is not oriented to time, place, and manner; and

       IT IS FURTHER hereby ADJUDGED. ORDERED AND DECREED that the PGA

held by Bf<x^Beokgfedtissuspended                             of this Court;and
 Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 36 of 68 PageID# 38




/"     IT IS FURTHER hereby ADJUDGED,ORDERED, and DECREED that JFS,
DHS,          GAL                                                         or

Respondent is residing or present, to have access to Respondent for the purpose of

interview, evaluation, treatment, and the provision of adult protective services, and that

if deemed necessary by DHS. JFS,or the GPL^ at the time ofinfen^w,fo^eak with
Respondent, privately and in confidence, and without interference from other people,

                                              asifi


       IT IS FURTHER hereby ADJUDGED,ORDERED and DECREED that before

acting as guardian for Respondent, JFS shall enter into and execute a bond,for faithful

pedbrmipnce                                fs^m tie                 Court,       sum and

 penalty of$ /^£><s><s ^ ; and                          ^           ^              5
       IT IS FURTHER hereby ADJUDGED,ORDERED and DECREED mat before

 acting as conservator for the Estate of Respondent, JFS shall enter into and execute a

 bond,for faithful performance of its duties, with^orporate surety, before the Clerk of
     Coiist, inlte^igii^selisag^lsrofS          crxso

       IT IS FURTHER hereby ADJUDGED, ORDERED and DECREED that given the

 Respondent's condition and his present situation, and the fact the Respondent and his

 son Brock were notified of the possibility of this order by the Court more than 24 hours

 in advance, the formal 24 written notice requirement is waived; and                         ^ v>pl^
               '—■                    ~~                            "

        It is further hereby ADJUDGED, ORDERED, and DECREED that JFS shall

 submit to the Court a report ("Report") memorializing all services authorized on behalf of

 Respondent during its time of appointment, describing the circumstances thereof, and

 including the name, place, date and nature of the services provided, and the report shall
Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 37 of 68 PageID# 39




become part of the Court record, and shaH be confidential and open only to such

persons as may be directed by the Court in subsequent order; and

      It is tjrther hereby ADJUDGED,ORDERED,and DECREED thatthis Ordisrshafl

remain in effect for 15 days from the date of JFS qualification ("Effective Time")and JFS'

Bepc^                                           2                                         of

this Order; and

      It isfurther t^nebyADiUfK^O:^                                                ^

before the ^qpifatkmc^. SieEfllscliveTffrie,Itepi^^es^vs^d^effiiinewh^lierDHS

should immediately petition the Court to appoint a permanent limited guardian and

permanent conservator pursuant to Virginia Code §64.2-2000 et seq., and the parties

shall obtain a duty date for the purpose of entering another temporary order pending a

full contested guardian and conservatorship trial.

       ENTER: this day the          of March 2020.




                                                               Judge

                                                           ' jrlhiD ro 3E A TRUE COPY
                                                       or RECORD IN MY CUSTODY
                                                                  SINNI^nI, Ci
                                                     \i<CL'\ypfq^^\              BEACH. VA
                                                     BY
                                                          '"^JEPUTY CLERK

                        I ENDORSEMENT PAGE TO FOLLpWl
                                                             !^|[SQnqptedgiBttdiiQii
                                                                      before tfae Cteil:ofdds
                                                             6)iirt before admntebigfoeestate.
Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 38 of 68 PageID# 40




lASKFORTHIS:




          ley



SEEN AND AGREED:




Guardie
            L/^
      r«"t"'"'®«
SEENANDAGREED:



     m.




                                   J>
BrodkBedc^edt
Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 39 of 68 PageID# 41




VIRGINIA: IN THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH

CITY OF VIRGINIA BEACH,

                      Petitioner,


                                                      CASE NO. CL20-1881

JAMES BECKSTEDT, et. al.

                      Respondents.


                                      AFFIDAVIT

      I, Christianna Dougherty-Cunningham, being first duly sworn, depose and state

that upon information and belief, the Estate of the Respondent, JAMES BECKSTEDT, is

unavailable, and therefore costs and fees of this proceeding need to be borne by the

Commonwealth pursuant to Virginia Code § 64.2-2008 until such time as they are

deemed available.



                                          Chptetehna Dougherty-Cunningham



      bUDscriDea ano^orn
      Subscribed and.g^orn to Detore
                              before me, a inNotary Public, by Christianna Dougherty-
Cunningham, on this         day of   MClkcVY             ,2020.



                                               =*atricia Jackson,


My Commission Expires:                  ^\
Notary Registration No.:                  \l
                                                     RaWela Ooleres vlsoksen
                                                          NotaiyPubHo
                                                    CommonweaHh of V/rgfnla
                                                     negistratton #76^226
                                                     Exptres April 30,2020
Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 40 of 68 PageID# 42




 VIRGINIA: IN THE CIRCUIT COURT FOR THE CITY OF VIRGINIA BEACH

 CITY OF VIRGINIA BEACH,
        Petitioner,

 V.                                                 CASE NO. CL2Q-

 JAMES PAUL BECKSTEDT,




              ORDER FOR EMERGENCY ADULT PROTECTIVE SERVICES


       TOIS           CAVtS the P^'tioner,the City of Virginia ^ach,by and through its

 Department of Human Services, Social Services Division-Adult Protective Services Unit

("APS"), by counsel, pursuant to Virginia Code §§ 63.2-1605 & 1609, upon its petition

 Sled with the Qeuri for en--going apaes$ lOi end m order authoi1z4ng the provision of

 adult protective services to and for, James Paul Beckstedt("Respondent"), an adult for

 whom there isreason tG(suspeGt)s in needofadult protective services, for emergency
 treatment, and the appointment of an emergency temporary guardian for Respondent,

 and to continue to permit DNS to have entry into any location where Respondent may

 now resldo and/or be found, and if necessary, pursuant to Wginia Code Sec, 64,2-1614

 to suspend that power of attorney ("POA") held by Brock Beckstedt, and was argued,

        WHEREAS, before the Court was the Petitioner, DHS, by counsel and by

 representatives ofJDHS, aiong with Coileeri Dickersofi, Esq., guardian adliterh for

 Respondent ("GAL")V Respondent's son. Brock Beckstedt, and appeared before the

- Coudi On an wTrergeni^ basisj and




                                              ■d'
Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 41 of 68 PageID# 43




         IT APPEARING that based upon representations of the GAL, counsel for the City,

and testimony under oath of representatives of DHS, RespondentIs the subject of an
adult protective service referral, which report suspected self-neglect of Respondent; and

         IT FURTHER APPEARING that the referral alleged that Respondent is a 79 year

old Virginia Seaeh msident, bom 3/13/19i40, with Neumcognitive disorder with

behavioral disturbance, who reportedly needs assistance with certain activities of dally

living           has displayed stsorttenrr memory toss, poorfrastjattan tDteranc^,

circumstantial thoughts, and irritability, and may be at risk for self-neglect and poor

judgment in the community setting; and
         II                 A


unrestorably incompetent to stand trial for certain misdemeanor offenses, and it that- ^

appears questionable whether he can continue to live Independently in the community

as at times, the Respondent appears not oriented to time, place, or manner, and has

been known to refuse treatment and assistance in the past; and

         IT FURTHER APPEARING that Respondent has been hospitalized twice at

Eastem State hospital and the most recent report from Eastem State, dated 2/3/2020,

■from Dr. Andrew Osborn, opines that Respondent should take medication which can

Slow his deciitie but that his fieufoooghitive disorder is hot ono that    b^fOversod and
will continue to worsen, and as such, recommended Respondent be supervised in the

oorr.munity through City sorvioos; and

         IT FURTHER APPEARING that prior to Dr. Osborn's report, in late January of

2020, Dr. Hasmukh .Vyas, also of Eastern State, found Respondent to lack capacity to

give informed ijonsent, and as Respondent required treatment, the W1lliam§byrg-Jame&


                                                ^/:2/:2s=>^<=>
Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 42 of 68 PageID# 44




City General District Court issued a judicial authorization under Virginia Code Sec.
                                                                                          J-
37.2-1101 for treatment of Respondent; and                B(rocJz^
                                                                       unti I ^ffcf
      IT FURTHER APPEARING that notwithstanding the foregoing, Respondent haa^^^.^ r
recently been evaluated by Dr. Louis Leone. Medical Director for the City of Virginia

Seadh. and        Of. Leone agreed t^eRespondent suffers from wdrsenirr^^
neurocognitive disorder with behavioral disturbance, he found Respondent^to be
oriented to time, ptace, and tnanner,to tje avsfaiB ofrits dnsumstanc^ and ttmitetiGns,   y
and able to give informed consent; and          <2-
                                                      *

      IT FURTHER APPEARING that Dr. Leone's diagnosis was similar to the findings               y
©f Dr, iCevin Quiee, the City's Adult CorfecHoJis/Forensj© Services Supervisor, who

evaluated the Respondent during the last week of February 2020, and also found the             yT
Respondentto be oriented to time, place,, and mannaL and to Jae able to. give informed

consent; and

       IT FURTHER APPEARING that Dr.(s) Leone and Cuffee's findings are similar to

those of Of. Brittany Bak, also a physician at Eastern State, who in October of 2019,

found Respondent competent and suggested redirection techniques, which appear to

help Respondent in overcoming some of his cognitive functioning impairments; and

       IT FURTKER ARP^RING that as a result of Dr. Bak'S firidirigs, Resporidertt was

expected to be able to stand trial in the late fall / early winter of 2020, however.

Respondent again deoompensated and was returned to Eastern State on 118/2020,

where he remained until early February and deemed unrestorably Incompetent; and

       IT FURTHER APPEARING that is apparent from the aforementioned reports, that

Respondent is prone to severe highs and severe lows in his cognitive fynolioning, and
Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 43 of 68 PageID# 45




that Respondent's fluctuations In cognitive functioning can vary from day to day and/or

week to week; and

      IT FURTHER APPEARING that prior to Respondent's incarceration and

hospitalizations, APS has had previous referrals for self-neglect and financial

            wifti tfte Re^ndent as die named vtcdm; and

      IT FURTHER APPEARING that past APS reports alleged that Respondent's

home wasduttered,thathe tacked food, purpo^^femed offtdswaferand tieat,

refused to allow workers on his property to verify concerns and/or have him evaluated;

and

      iT FURTHER AFPEABiMG thatit was also                      one toe that Respondent's

son, Brock Beckstedt, may have a power of attorney ("PGA") over Respondent, and in

or about 2D1B^ used the POAto sell property of Respondentin. Norfolk without

Respondent's knowledge, for below market value; and                       ^
  ^IT FURTHER APPEARING ^t Respondent then refused to sell the property and
                                                              rnti- In a pp€^v               Mora
the buyersued to errfdrc© the contract in Norfolk Circuit Court, and during that          /aST^
proceeding, the Respondent was appointed a guardian ad litem due to concerns for
                                                                                      /'S Ml
Respondent's cognitive functioning; and

      IT FURinER APf^kRING that Respondent is known to ho widowed,and has
                                                                       Avc.
the following known adult next of kin, his sons Brock Becksted, 349 Casl ChlCksaw Rd.,

                            and Brian Bec^^odt who intotioc^s^ disabled and is a

resident of an assisted living facility in Virginia Beach, VA; and

       IT FURTHER APPEARING that Respondent's son Brock is alleged to hold a PGA

Qv^ ResfHJRdeilit# and          physiaan'e reoommendaiionSi ia^aly opposed to
        Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 44 of 68 PageID# 46




        having any services imposed on Respondent, and believes the family can manage
 \
 I
V'
        without anv tnterventipn; and
I
c.            IT FURTHER APPEARING that it is clear to the Court that the Respondent is no
 o
 o

        longer able to live completely independently in the community and will at times, require


 Oi )
^ ' increase, and because of the propensity for his condition to vary in extremes from one
        ds^to another,it is dearl^e^jGnd^nseGfe'to ensuie he has accessto assisfencs on a

        24-7 basis; and
                                                                                                     Siifi' Ci
              IT FURTHER APPEARING that based past APS referrals as well as the Court's                 AtA''
                                   J            S'I'V-


        service providers to enter the property and/or evaluate Respondent,and may not timely ^
        seekservices necessaiy to ensure Respondent's welfare and/or thatof his estate]and                  ^
               IT FURTHER APPEARING that while Respondent has some level of capacity to

        give informed consent and manage his affairs, at times he lacks the ability to give

        informed consent and manaoe hts affeiis, and the same is as a t^rect result ofhfs

        condition which will only worsen in the future, and thus Respondent is individual for

        whom a real emergency exists, and that there is a compelling reason to enter an order

                       ensudhg hts weifefe; and

               IT FURTHER APPEARING that Jewish Family Service of Tidewater, Inc., located

        at5000 Corpomtamods Uitve,            300,                 \^23454fJFSl                 be
        appointed as temporary conservator for Respondent and temporary limited guardian for

        Respondent; and




                                              , ff            -         , \Nr
             '              ^      >•                    V \ C>^vN          <vf:
Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 45 of 68 PageID# 47




       IT FURTHER APPEARING that given the urgency of the Respondent's condition,

the 24 m^ce feguirement shourd be waived as Respondent and Respondenfs son

Brock were personally notified of the possibility of this order by the Court itself on

2/28/2020; and



herein; and

      IT FURTHSR APPEAI^^G that                    the GAL                       h®^

unfettered access to Respondent, wherever he may be located, and for other good

cause shown,

       It is hereby ADJUDGED, ORDERED, and DEGREED that this Court FINDS that

the Respondent has a level of Incapacity warranting action on his behalf, that an

emergency exists, that the Respondent at times lacks the capacity to consent to receive

adult protective services, and that this order is substantially supported by the findings of

DHS and the GAL that have investigated the case, and that there are compelling

reasons for ordering services; and

       TTIS FURTHER hereby ADJUDGED, ORDERED AND DECREED tliat JFS is

appointed as temporary conservator for Respondent and temporary limited guardian for

Respondent and Ibe tenrr ofJF^appointment shall be ibr W calendar days liiom the

date of its qualification; and

       IT IS FURTHER hereby ADJUDGED, ORDERED AND DECREED that in its

capadty astehipdfery                  JFSshatf have all of        pm^ts as               in

Virginia Code §64.2-2021 and §64.2-2022, and additionally, shall have access to all lock
     Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 46 of 68 PageID# 48




     boxes, safety deposit boxes, bank accounts, investments, and brokerage accounts



              IT IS FURTHER hereby ADJUDGED, ORDERED AND DECREED that JFS as

     temporary limited guardian shall only have the following powers as set forth as follows:

              1,)JFS shsdl          io              Responderitte'ng evaluate fer            level

     of assisted living and if such evaluator finds Respondent in need of assisted living, JFS

     shall                               sise                  af                         ^

     home or in a proper out of home placement, and as such, if necessary, the Court hereby

     approves a change of residence only under these conditions; and



     a neurologist, evaluated by the same, and ensure that Respondent follows through with

     my reppnimend§d mpdioiitiQn jmanasement regimen;end

              3.) JFS shall ensure that Respondent is living 1n a safe and dean environment,

     with running water and electricity, and if his current home is not to up to those

     slandands, may aj3pfovee1tefTiativie ptacefnen? afid as suoh, rfnecesssry,the Court

     hereby approves a change of residence only under these conditions; and

              4.) JFS shall only approve medical treatment or other decisions, not enunciated
                                                               -■                   —
     ^30ve,                                                                              phystdsffr

     and/of psychiatrist, psychologist, or other competent licensed medical professional

     indk:ates to JFS                    is, at the time       for

     able to give informed consent and/or is not oriented to time, place, and manner; and

               IT IS FURTHER hereby ADJUDGED, ORDERED AND DECREED that the PGA
7^




9
       \o f^ .'A   '
                           ,y\ [■
                       •i/' ^
                                                      7
             \P l7     •
Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 47 of 68 PageID# 49




        IT IS FURTHER hereby ADJUDGED. ORDERED, and DECREED that JFS,

 DHS.

 Respondent is residing or present, to have access to Respondent for the purpose of

 interview, evaluation, treatment, and the provision of adult protective services, and that

 if deemed necegsary byBHS,JFS,or^ OAL,at the Sme ofinlervfew, to speak with

 Respondent, privately and in confidence, and without interference from other people.



        IT IS FURTHER hereby ADJUDGED, ORDERED and DEGREED that before

 acting as guardian for Respondent, JFS shall enter into and execute a bond,for faithful

 Qeffdnrrahf^of#s                                       C!^of        Coigt.


 penalty of$ /cs>cs><5 ^ ; and                           Q                                      (/^^/
        IT.13 FURTHER hereby ADJUDGED,QHDERED and DEGREED tjiat before

 acting as conservator for the Estate of Respondent, JFS shall enter into and execute a

 bond,for faithful performance of its duties, with corporate surety, before the Clerk of
            m                                   o>cso

        IT IS FURTHER hereby ADJUDGED,ORDERED and DECREED that given the

 Respondent's condition and his present situation, and the fact the Respondent and his

 son Brock were notified of the possibility of this order by the Court more than 24 hours

 in advance,the formal 24 written notice requirement is waived; and           D'ucS.          A iOrpp^
        It is further hereby ADJUDGED, ORDERED,and DECREED that JFS shall                          A®
 submit to the Court a report ("Report") memorializing all services authorized on behalf of

 Respondent during its time of appointment, describing the circumstances thereof, and

 including the name, place, date and nature of the services provided, and the report shall



                                                ■5"
Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 48 of 68 PageID# 50




become part of the Court record, and shall be confidential and open only to such

persons as may be directed by tiie Court in subsequent order; and

      tt is further thereby ADJUDGED,ORDERED,and oeCREEO thatthis Order shatf

remain in effect for 15 days from the date of JFS qualification ("Effective Time") and JFS'



this Order; and

      ftstoter                                        sid                            and

before lhee?9fra#o«€^ iieEfl^:lsv©lK?^te|^i^sbaid^^mirrevi^i^herDHS

should immediately petition the Court to appoint a permanent limited guardian and

permanent conservator pursuant to Virginia Code §64.2-2000 et. seq., and the parties

shall obtain a duty date for the purpose of entering another temporary order pending a

full contested guardian and conservatorship trial.

      ENTER; this day the ^         of March 2020.




                                                                 Judge

                                                      GERTiFIED TO BE A TRUE COPY
                                                        OF RECORD !K' MY CUSTODY
                                                          Tmfx&             CLi=RK
                                                     ^iRCurr                    beatCH. VA

                                                          7    fe'EPUTY'CLERK

                       I ENDORSEMENT PAGE TO FOLLOW]                          .   ,
                                                               ^peEOTafpWiasrapi
                                                                         iiofsiesMiiM
                                                               ^D^before&ed^efft:
                                                               6)iirtbe&>reAinfiitering tfrn
Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 49 of 68 PageID# 51




lASCFGRTtflS;




SEEN AND AGREED:




SEEKANDAGRraJ:


  QJ^4A
JPS




                                                     c^/:2s2,a^
   Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 50 of 68 PageID# 52
                          '\   \




     VIRGINIA: IN THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                                                                 i


     CITY OF VIRGINIA BEACH.
                                                                       •'J-

                          Petitioner,
     V.



                                                             CASE NO. CL20-1881

     JAMES BECKSTEDT,ehfll)
                          Respondents•


                                          FEE ORDER


           Upon representation of Petitioner, under oath, that the Estate of JAMES

     BECKSTEDT, is unavailable, and as such service fees and court costs are HEREBY

^ WAIVED pursuant to § 64.2-2008 of the Code of Virginia; and
           It is ORDERED that when a guardian is appointed and/or protective order is

     entered appointing a conservator and if the Estate of JAMES BECKSTEDT is found t£

     be available and sufficient therefore, the Court and parties owed costs from this

     proceeding, including but not limited to, the guardian ad litem appointed herein, shall

     be reimbursed from the Estate of JAMES BECKSTEDT for all costs and fees; and //J
     —                                                                                           co/^r^
            It is further ORDERED that if the Estate of JAMES BECKSTEDT is found not to

     be sufficient to cover all costs associated herewith, the Commonwealth shall bear all

     costs, including but not limited to any guardian ad litem fees, of the same; and
                      ' ^             ^
            It is further ORDERED that if a guardian or conservator is not appointed, but the

     Court finds that the Petition is brought in good faith and for the benefit of Respondent,

     JAMES BECKSTEDT, the Court may direct Mr. Beckstedet estate, if available and




                                                                              AJt                    y'>
Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 51 of 68 PageID# 53




VIRGINIA: IN THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH

CITY OF VIRGINIA BEACH,

                      Petitioner,

                                                       CASE NO. CL20-1881

James Beckstedt,

and


Brock Beckstedt

                     Respondents.

Serve:         James Beckstedt
               349 East Chickasaw Rd
               Virginia Beach, VA 23462

               and


               James Beckstedt
               c/o JFS
               5000 Corporate Woods Dr., Ste. 300
               Virginia Beach, VA 23462

               and

               Brock Beckstedt
               9543 Capitol Ave,
               Norfolk, VA 23503


                                        PETITION


         COMES NOW the Petitioner, the City of Virginia Beach, through its Department of

Human Services, Adult Protective Services Unit ("DHS"), by counsel, and pursuant to

Virginia Code §64.2-2000 et seq., moves this Court for entry of an Order appointing a

limited guardian and for the entry of a Protective Order appointing a conservator for

James Beckstedt ("Respondent"), as well as pursuant to Virginia Code §64.2-1614, to



                                            1
    Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 52 of 68 PageID# 54



^   VIRGINIA: IN THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH

    CITY OF VIRGINIA BEACH.

                        Petitioner,
    V.

                                                      CASE NO.: CL20-1881

    JAMES BECKSTEDT, et. al.

                        Respondents.

                                 GUARDIAN AD LITEM ORDER


           THIS DAY came the Virginia Beach Department of Human Services, Social

    Services Division, by counsel, and represented to this Court that It has now filed a petition

    for the appointment of permanent limited guardian and/or the entry of a Protective Order

    for the appointment of a permanent conservator for JAMES BECKSTEDT pursuant to

    §§ 64.2-2000 et sea, of the Code of Virginia,("Petition"); and

           It appearing to the Court that the statutes require an appointment of a guardian ad

    litem before a hearing can be held on the Petition, and It appearing that this Court has

    already appointed a guardian ad lltem under Virginia Code §63.2-1609, It Is therefore

           ADJUDGED, ORDERED, and DECREED that COLLEEN DICKERSON. ESQ. , a

    discreet and competent attorney at law practicing before the bar of this court, be and

    hereby Is appointed as guardian ad litem In this additional proceeding to represent,

    protect, and defend the Interest of JAMES BECKSTEDT and to perform all other duties

    pursuant to §§ 64.2-2000 et sea. In a subsequent proceeding for appointment of a

    Guardian and the entry of a Protective Order, Including but not limited to, verification of

    whether Virginia Is a home state and/or state with significant contact, such that the

^   jurlsdictlonal requirements of Virginia Code §§64.2-2105 et. seq. have been met.

                         ENTER: This day, the            of                  , 2020.



                                                                       Judge
Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 53 of 68 PageID# 55




a bank,for any purpose; to mortgage or pledge such portion of the Respondent's estate

as may be required to secure such loan or loans; and, as maker or endorser, to renew

existing loans; and

              (h)     To comply with the following court ordered requirements prior to the

conveyance of any interest in real estate, including, but not limited to, (i) increasing the

amount of the conservator's bond,(ii) securing an appraisal of the real estate or interest,

(iii) giving notice to interested parties as the court deems proper and (Iv) consultation with

the Commissioner of Accounts and, if one has been appointed, with the guardian,(v)

providing a report of compliance with each requirement, to be filed with the Commissioner

of Accounts, (vi) and requiring the use of a common source information company, as

defined in Virginia Code §54.1-2130. when listing the property.

       26.    In the event of any conveyance requiring the named conservator to comply

with the requirements set forth in 25(h) above, DHS requests that promptly following

receipt of such conservator's report, the Commissioner shall file a report with the Court

indicating whether the requirements imposed have been met and whether the sale is

otherwise consistent with the conservator's duties, and that any such conveyance shall

not be closed until a report by the Commissioner of Accounts is filed with the Court and

confirmed as provided in Virginia Code §64.2-1212, §64.2-1213, and §64.2-1214.

       27.     In order for JFS to act autonomously, that PGA held by Brock Beckstedt

should be revoked.

       28.     Respondent should have a guardian ad litem appointed to represent his

interests.




                                              10
Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 54 of 68 PageID# 56




       29.    Upon information and belief, although Respondent's attendance at a

hearing in this matter would not be detrimental to his health, care, and safety, and due to

his behavioral health Issues, his attendance should not be required by the Court.

       30.    As Respondent should be considered not indigent, and this petition brought

in good faith and for the benefit of Respondent, all costs expended herein, including but

not limited to those for the guardian ad litem should be borne by his Estate.

       WHEREFORE, the City of Virginia Beach, through its Department of Human

Services, prays that the Court (i) appoint a guardian ad litem to represent Respondent;

(ii) find that the Commonwealth of Virginia is the proper jurisdiction for these matters to

be determined; (iii) not require Respondent's attendance at any hearing(s) regarding this

matter; (iv) appoint Jewish Family Service of Tidewater, Inc. as sole guardian and sole

conservator for Respondent and his estate;(v)that such entity be granted and charged

with all of the duties and powers enumerated In paragraphs 23-26 of this Petition;(vl)to

compel an accounting of Respondent's estate and to revoke that POA held by Brock

Beckstedt; (vli) to declare Respondent not indigent and to find his Estate to be sufficient

to pay for the costs of this proceeding, and that the his Estate be taxed with all costs and

fees expended herein, including but not limited to those fees for the guardian ad litem

appointed herein, or that in the alternative in the event Respondent Is discovered to be

indigent and his Estate Is found to be insufficient to pay for the costs of this proceeding,

that he be deemed indigent and the Commonwealth be taxed with all costs and fees

expended herein, including but not limited to those fees for the guardian ad iitem

appointed herein; and (viii) and for such other and further relief as this cause may require.




                                             11
Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 55 of 68 PageID# 57




       25.     DHS further requests that a protective order be entered appointing JFS as

the sole conservator of Respondent's estate with the powers set forth in Virginia Code §

64.2-105, which are incorporated herein by reference and in addition thereto, the named

conservator should be authorized:

               (a)   To ratify or reject contracts entered into by Respondent;

               (b)   To pay any sum distributable for the benefit of Respondent or for the

benefit of a legal dependent by paying the sum directly to the distributee, to the provider

of goods and services, to any individual or facility that is responsible for or has assumed

responsibility for the care and custody, or by paying the sum to the guardian of the

incapacitated person or, in the case of a dependent, to the dependent's guardian or

conservator;

               (c)   To maintain life, health, casualty and liability insurance for the benefit

of Respondent, or legal dependents;

               (d)   To   manage the        estate following the termination          of the

conservatorship until its delivery to the Respondent, or successors in interest;

               (e)   To execute and deliver all instruments, and to take all other actions

that will serve in the best interests of the Respondent;

               (f)   To initiate a proceeding (i) to revoke any power of attorney under the

provisions of Virginia Code §64.2-1614, (ii) to seek a divorce, or (iii) to make an

augmented estate election under Virginia Code § 64.2-302;

               (g)   To borrow money for such periods of time and upon such terms and

conditions as to rates, maturities, renewals and security as to such conservator shall

deem advisable, including the power to borrow from the conservator, if the conservator is
Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 56 of 68 PageID# 58




 ("JFS") were appointed as the permanent limited guardian and full conservator for the

  Respondent.

        22.     JFS, by and through Its agents and/or employees, is willing and capable of

  assisting the Respondent with all of his ADLs(to the extent needed)and financial affairs.

        23.     DHS requests that JFS be appointed as the sole guardian for the
  Respondent and be granted the following powers and charged with the following duties:

               (a)To file the annual report required by Virginia Code §64.2-2020;

               (b) To maintain sufficient contact with Respondent so as to know of his

  capacities, limitations, needs, and opportunities;

               (c) To visit Respondent as often as necessary;

               (d)To encourage the Respondent to participate In decisions, act on his own

  behalf, and to develop or regain the capacity to manage personal affairs; and

                (e) To consider the expressed desire and personal values of Respondent,

  to the extent known and shall otherwise act In Respondent's best Interest and exercise

  reasonable care, diligence and prudence; and

                (f) Limit the extent of Its authority as guardian to the following:

                   I.) JFS shall consent to and facilitate Respondent being evaluated for

  some level of assisted living and If such evaluator finds Respondent In need of assisted

  living, JFS shall ensure Respondent receives the appropriate level of assistance

  whether In the home or In a proper out of home placement, and as such. If necessary,

  the Court hereby approves a change of residence only under these conditions; and
Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 57 of 68 PageID# 59




                  li.) JFS shall ensure Respondent is connected with a primary care

         physician and a neurologist, evaluated by the same, and ensure that Respondent

        follows through with any recommended medication management regimen; and

                 iii.) JFS shall ensure that Respondent is living in a safe and dean

        environment, with running water and electricity, and if his current home is not to

         up to those standards, may approve alternative placement and as such, if

         necessary, the Court hereby approves a change of residence only under these

        conditions; and

                 iv.) JFS shall only approve medical treatment or other decisions, not

        enunciated above, requiring informed consent on behalf of Respondent, where a

        licensed physician and/or psychiatrist, psychologist, or other competent licensed

         medicai professional indicates to JFS that Respondent is, at the time needed for

        the decision, not presently able to give informed consent and/or is not oriented to      W

        time, place, and manner; and

        24.     DHS also requests that pursuant to Virginia Code § 64.2-1009, that the

  Court find clear and convincing evidence that the Respondent has a severe and persistent

  mental illness that significantly impairs his capacity to exercise judgment or self-control,

  that his condition is unlikely to Improve in the foreseeable future, and that JFS has a plan

  for Respondent's treatment in the least restrictive setting suitable to his condition, and

  that thus, JFS should be able to consent to Respondent's admission to any mental

  treatment facility or hospital for no more ten days upon meeting all conditions set forth in

  Virginia Code § 37.2-805.1.
      Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 58 of 68 PageID# 60




       ensure a permanent fiduciary could be appointed for Respondent and advised that at the

       next hearing, it would consider whether Brock Beckstedt should be reinstated as POA

      over Respondent, and expressly noted that cooperation withJFS^nd the re^ of parties^

      would be a factor in its decision-making process.

              18.    Upon information and belief, Respondent's estate should consist of some

      level of social security, possibly some Veteran's benefits, and two pensions/ retirement

      entitlements, and an investment account with Edward Jones. It is believed all of the real

       property for which Respondent has access is titled in the name of the James and Joyce

       Beckstedt Limited Trust, however. Respondent may have other assets or property
                               /-/"V
       unknown to DHS. He should be deemed not indigent until his debts are found to exceed
                                   ■             ""                               •   •      ^


       his assets.

P      dT" 19.
    —=1=^?           Upon information and belief, it was recently discovered that Respondent
                                  —'

       had in excess of $50,000 in an ABNB account prior to his admission to Eastern State,
                 —Ajc?
       and as of March 2. 2020. his account balance was approximately $2200.00. Upon

       information and belief, it was discovered thatlABNBland Edward Jones had flagged

       Respondent's account for possible fraud

              20.    It is unclear where or how the alleged missing funds of Respondent have

       been used, and to the extent Brock Beckstedt had access to those accounts as POA, he

       should cooperate and participate in a full accounting of Respondent's accounts and his

       estate in general to ensure the safety of the Respondent's estate.

             21.     DHS now believes that it would be in the best interests of the Respondent

       if a qualified third-party organization such as Jewish Family Service of Tidewater, Inc.
       Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 59 of 68 PageID# 61




       trust owns in Norfolk (the other side is apparently not occupied), and that would like to

       move the Respondent in with him. Brock Beckstedt further testified that he signs consents

       for his handicapped brother, and that he had paid some of Respondent's bills while he

       was at Eastern State. He further testified that Respondent's home in Virginia Beach needs

       a new furnace and repairs.

    p        16. Upon information and belief, prior to Respondent's recent incarceration
   ' and hospltailzatlons, APS has had previous referrals for self-neglect and financial
       exploitation with the Respondent as the named victim. Past reports alleged that

       Respondent's home was cluttered, that he lacked food, purposely turned off his water

       and heat, and refused to allow workers on his property to verify concerns and/or have

/vpf   him evaluated. It was also alleged at one time that Respondent's son. Brock Beckstedt,

       in or about 2018, used the POA to sell property of Respondent in Norfolk without            ^^
       Respondent's knowledge for below market value. Upon information and belief, the

       Respondent then refused to sell the propei^ and the^uyer sued to enforce the contract
       In Norfolk Circuit Court. During that proceeding, the Respondent was appointed a

       guardian ad litem due to concerns for his cognitive functioning. Ultimately, the Norfolk

       case was dismissed.


              17. At the conclusion of the EPO hearing on March 2, 2020, this Court did issue

       an EPO, wherein it appointed Jewish Family Service of Tidewater, Inc.("JFS") located at

       5000 Corporate Woods Drive, Ste. 300, Virginia Beach, Virginia 23462, as temporary

       limited guardian and temporary full conservator for Respondent, ordered that DHS have

       access to any location where Respondent may be found, and suspended that POA held

       by Brock Beckstedt. The Court further ordered the City to take appropriate action to
            Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 60 of 68 PageID# 62




            capacity to meet the essential requirements for his medical, physical, safety, or

            therapeutic needs without the assistance or protection of a guardian. The Respondent

            requires assistance with activities of daily living such as money management, shopping,

            cleaning, medication management, and meal preparation ("ADLs"). He is able to

            ambulate without assistance. However, until recently, the staff at Eastem State have

            assisted him with all of his ADLs.
)A5
              -^13.       On March 2,2020,this Court held a hearing with regard to whether it should
^                                                                                       ^
            issue an emergency adult protective services order ("EPO") on behalf of Respondent.

            After a lengthy hearing where expert testimony was taken, the Court expressly found that

            while Respondent can at times be oriented and able to give informed consent, there are

    /iU>    other times where Respondent is not oriented and not able to give informed consent, and
    >
            that his level of incapacity at any given time is fluid, that the same is as a direct result of

            his neurocognitive disorder, and that his condition is expected to worsen such that his

            periods of lucidity and capacity will become less frequent as his condition progresses,

            and that unfortunately, the condition is chronic and irreversible.

                   14.     At the EPO hearing, this Court also expressly found that Respondent is

            incapable of managing his property and financial affairs without the assistance or

            protection of a conservator.

                   15.    Additionally, at the EPO hearing, the Court took testimony from

            Respondent's son. Brock Beckstedt, who stated that he held a POA over Respondent.

            At the EPO hearing. Brock testified that he last was formally employed in 2013 or 2014,

            that he has approximately $100,000.00 in his own investments, that he presently sells

        _   scrape for other income, that he is currently living in one side of a duplex that the family
    Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 61 of 68 PageID# 63




           7.     Respondent's native language is English.

           8.     Respondent has been diagnosed with Neurocognitive disorder with

    behavioral disturbance, and needs assistance with certain activities of daily living

    ("ADLs"; he has displayed short term memory loss, poor frustration tolerance,

    circumstantial thoughts, and irritability, and may be at risk for self-neglect and poor

    judgment in the community setting. Respondent has recently been released from jail

    and deemed unrestorable to stand trial for certain misdemeanor offenses by this Court.

           9.     Respondent has recently been hospitalized twice at Eastem State hospital

    where doctors have opined, as recently as February 3, 2020, that Respondent should

    take medication which can slow his decline but that his neurocognitive disorder is not

    one that can be reversed and will continue to worsen, and as such, recommended

    Respondent be supervised in the community.

           10.     In late January of 2020, Dr. Hasmukh Vyas, also of Eastern State, found

    Respondent to lack capacity to give informed consent, and as Respondent required

    treatment, the Williamsburg-James City General District Court issued a judicial

    authorization under Virginia Code Sec. 37.2-1101 for treatment of Respondent.

           11.    Notwithstanding the foregoing. Respondent was recently evaluated by Dr.

    Louis Leone, Medical Director for the City of Virginia Beach, and while Dr. Leone agreed

    the Respondent suffers from worsening neurocognitive disorder with behavioral

    disturbance, at the time of the evaluation, he found Respondent to be oriented to time,

    place, and rnanner, and to be aware of his circumstances and limitations.

           12.    Notwithstanding the foregoing, at times, Respondent definitely is incapable

_   of receiving and evaluating information effectively to such an extent that he lacks the
    Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 62 of 68 PageID# 64




    order and accounting of the Estate of Respondent, and to revoke that power of attorney

    ("POA") held by co-Respondent, Brock Beckstedt, and in support thereof, states as

    foliows:

           1.    This Petition seeks to appoint a guardian and conservator for Respondent,

    compel an accounting of Respondent's estate, and to revoke that POA held by Brock

    Beckstedt.

          2.     The Petitioner, DHS, is located at 256 N. Witchduck Road 1F & 1C, Virginia

    Beach, Virginia 23462.

          3.      Respondent is an 79 year old male whose date of birth is March 13, 1940,

    and whose legal address is 349 East Chickasaw Road in Virginia Beach, Virginia, 23462,

    but who is currentiy admitted to an assisted living placement in Portsmouth by his

^   temporary limited guardian and fuli conservator, JFS (hereinafter defined); additional
    information required under § 64.2-2002(B)(1) is filed simultaneously herewith under seal.

           4.    The Commonwealth of Virginia is the Respondent's "Home State" as that

    term is defined in Virginia Code § 64.2-2105, and as such, Virginia has exclusive

    jurisdiction over this proceeding.

           5.     Pursuant to § 64.2-2001(A), the Circuit Court for the City of Virginia Beach

    is the appropriate venue for this proceeding as the Respondent has resided in Virginia

    Beach for over 30 years.

           6.     The Respondent is widowed, has two adult sons, namely Bryan Beckstedt

    whom resides in a group home located at 145 8. Kentucky Ave., Virginia Beach, VA

    23452, and Brock Beckstedt, who resides at 9543 Capitol Avenue, Norfolk, VA 23503.

    Upon information and belief, DHS knows of no other living adult relatives of Respondent.
Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 63 of 68 PageID# 65




Dorothy Salomonsky
Jewish Family Service of Tidewater, Inc.
5000 Corporate Woods Dr., Suite 300
Virginia Beach, VA 23462




                                                     te City Attorney
    Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 64 of 68 PageID# 66




^     sufficient, or the Commonwealth, If the Estate Is not sufficient, to reimburse the
      Petitioner and guardian ad litem for all or any costs and fees expended herein.
                          Enter this          day of                             2020.




                                                                   Judge


      ASK FOR THIS:



               a Dougherty-Cunningham
     Assdd(ate\Dity Attorney
Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 65 of 68 PageID# 67




 ASK FOR THIS:




CHij^li^na Dougherty-Cunningham
Assooiate City Attorney



SEEN^D AGREED




     3n T. Dickerso
GuardlOT ad hitem




                                    2 of2
    Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 66 of 68 PageID# 68




^   VIRGINIA: IN THE CIRCUIT COURT OF THE CITY OF VIRGINIA
    BEACH

    CITY OF VIRGINIA BEACH.

                          Petitioner,
    V.


                                                    CASE NO. CL20-1881

    JAMES BECKSTEDT, et. al.

                          Respondents.

    Serve:      James Beckstedt
                c/o JFS
                5000 Corporate Woods Dr., Suite 300
                Virginia Beach, VA 23462

                JAMES BECKSTEDT
                349 EAST CHICKASAW RD.
                VIRGINIA BEACH, VA 23462

                BROCK BECKSTEDT
                9453 CAPITOL AVE.
                NORFOLK, VA 23503



                                        NOTICE


          PLEASE TAKE NOTICE that on the            of March 2020 at 2:30 p.m.

    or as soon thereafter as counsel may be heard, the undersigned will petition

    the Circuit Court of the City of Virginia Beach, Virginia, sitting at the

    Courthouse at Virginia Beach, Virginia, to appoint a guardian, and for the
Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 67 of 68 PageID# 69




                                    CITY OF yiRGJNIA BEACH,


                                                      f Counsel
Mark D. Stiles, Esquire
City Attorney
Christianna Dougherty-Cunningham, Esquire
Associate City Attorney
Office of the City Attorney
2401 Courthouse Drive, Building 1
Virginia Beach, VA 23456
757- 385-4531 (Phone)
757-385-5687(Facsimile)

                        CERTIFICATE OF SERVICE

       hereby certify that on thJ/ feay of       , 2020, a true copy of the
foregoing Notice was sent by first class mail to the following:

James Beckstedt
349 East Chickasaw Rd
Virginia Beach, VA 23462

Brock Beckstedt
9543 Capitol Ave,
Norfolk, VA 23503

Bryan Beckstedt
c/o Kentucky Ave ICF Group Home
145 South Kentucky Avenue
Virginia Beach, VA 23452

Dr. Louis Leone
258 N. Witchduck Rd.
Virginia Beach, VA 23462

Colleen T. Dickerson Esq.
1140 Cedar Point Drive
Virginia Beach, VA 23451
Guardian ad litem
    Case 2:20-cv-00544-RAJ-DEM Document 1-1 Filed 11/02/20 Page 68 of 68 PageID# 70




    CDC/akw
    Enclosures
    Co w/encl:   James Beckstedt

                 Bryan Beckstedt
                 Dr. Louis Leone
                 Dorothy Salamonsky, JFS
                 Colleen T. DIckerson Esq.
                 Nancy Woods, HRAPPS




\
